Exhibit 10.21

 

SIXTH AMENDMENT AND MODIFICATION TO

LOAN AND SECURITY AGREEMENT

 

THIS SIXTH AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT (the
“Amendment”) is made this 24 day of November, 2003, by and among SHERWOOD BRANDS
OF VIRGINIA, LLC (“VA”), SHERWOOD BRANDS, LLC (“MD”), SHERWOOD BRANDS OF RI,
INC. (“RI”), ASHER CANDY, INC. (formerly known as Asher Candy Acquisition
Corporation) (“Asher”), SHERWOOD BRANDS, INC. (“Guarantor”) and WACHOVIA BANK,
NATIONAL ASSOCIATION, formerly known as First Union National Bank (the
“Lender”).  VA, MD, RI and Asher are referred to collectively as “Borrowers” or
each as a “Borrower”.

 

BACKGROUND

 


A.            BORROWERS, GUARANTOR AND LENDER ENTERED INTO THAT CERTAIN LOAN AND
SECURITY AGREEMENT DATED JUNE 12, 2001 (AS AMENDED BY THAT CERTAIN FIRST
AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT DATED APRIL 30, 2002,
THAT CERTAIN SECOND AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT
DATED SEPTEMBER 5, 2002, THAT CERTAIN THIRD AMENDMENT AND MODIFICATION TO LOAN
AND SECURITY AGREEMENT DATED APRIL 7, 2003, THAT CERTAIN FOURTH AMENDMENT AND
MODIFICATION TO LOAN AND SECURITY AGREEMENT DATED MAY 30, 2003, THAT CERTAIN
FIFTH AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT DATED JULY 30,
2003 (THE “FIFTH AMENDMENT”) AND AS THE SAME MAY BE FURTHER AMENDED FROM TIME TO
TIME, THE “LOAN AGREEMENT”).


 


B.            BORROWERS, GUARANTOR AND LENDER DESIRE TO FURTHER AMEND THE LOAN
AGREEMENT IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET FORTH HEREIN.


 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 


1.             TEMPORARY LINE INCREASE.  COMMENCING THE DATE HEREOF THROUGH AND
INCLUDING JANUARY 31, 2004 ONLY, SECTION 10.1(A) OF THE LOAN AGREEMENT, “MAXIMUM
CREDIT AMOUNT”, IS AMENDED BY REPLACING THE REFERENCE TO “$18,000,000.00” WITH
“20,000,000.00”.  COMMENCING FEBRUARY 1, 2004 AND AT ALL TIMES THEREAFTER,
SECTION 10.1(A) OF THE LOAN AGREEMENT, “MAXIMUM CREDIT AMOUNT”, SHALL BE
“$18,000,000.00”.  BORROWERS’ OBLIGATIONS IN RESPECT OF SUMS DUE UNDER REVOLVING
LOANS AND LETTERS OF CREDIT SHALL CONTINUE TO BE EVIDENCED BY THAT CERTAIN
AMENDED AND RESTATED REVOLVING NOTE FROM BORROWERS TO LENDER DATED APRIL 30,
2002 IN THE FACE AMOUNT OF TWENTY-FIVE MILLION DOLLARS ($25,000,000.00).


 


2.             CONDITIONS OF AMENDMENT.  THE CONTINUED EFFECTIVENESS OF THE
CONDITIONS OF THIS AMENDMENT IS SUBJECT TO THE PERFORMANCE BY BORROWERS OF ALL
OF THEIR AGREEMENTS TO BE PERFORMED UNDER THE LOAN AGREEMENT, THE OTHER LOAN
DOCUMENTS, HEREUNDER AND TO THE FOLLOWING FURTHER CONDITIONS:


 


(A)           NO REVOLVING LOAN OR OTHER EXTENSION OF CREDIT BASED ON THE
PERMITTED OUT-OF-FORMULA AMOUNT SHALL BE OUTSTANDING AS OF THE DATE HEREOF AND
NO PERMITTED OUT-OF-FORMULA AMOUNT SHALL BE AVAILABLE TO BORROWERS HEREAFTER.

 

--------------------------------------------------------------------------------


 


(B)           ON OR BEFORE THE DATE HEREOF, BORROWERS SHALL DELIVER TO LENDER A
SCHEDULE, WHICH SHALL BE IN FORM SATISFACTORY TO LENDER, DETAILING THE (I) FIXED
ASSETS OF BORROWER SOLD OR MOVED TO A LOCATION OUTSIDE OF THE UNITED STATES
SINCE JULY 30, 2003 OR SCHEDULED TO BE SOLD OR MOVED TO A LOCATION OUTSIDE OF
THE UNITED STATES, (II) ESTIMATED SALE PRICE OR APPRAISED VALUE OF SUCH FIXED
ASSETS AND (III) DATE OR ESTIMATED TIMING OF SUCH SALE OR MOVE.  ANY SUCH SALE
OR MOVEMENT OF FIXED ASSETS SHALL BE FURTHER SUBJECT TO THE TERMS AND CONDITIONS
OF SECTION 8 OF THE FIFTH AMENDMENT.


 


(C)           ON OR BEFORE DECEMBER 22, 2003, BORROWERS SHALL DELIVER TO LENDER
A REFORECAST OF BORROWERS’ BUDGET AND BUSINESS PLAN FOR BORROWERS’ FISCAL YEAR
ENDING JULY 31, 2004 WHICH SHALL INCLUDE, INTER ALIA,  (I) ACTUAL RESULTS OF
BORROWERS’ OPERATIONS THROUGH NOVEMBER 30, 2003, (II) FOR THE BALANCE OF SUCH
FISCAL YEAR, PROJECTED CONSOLIDATED BALANCE SHEETS, STATEMENTS OF INCOME AND
STATEMENTS OF CASH FLOWS OF BORROWERS ON A MONTHLY BASIS FOR SUCH FISCAL YEAR
AND (III) FOR THE BALANCE OF SUCH FISCAL YEAR, PROJECTED SOURCES AND USAGE OF
CASH, PROJECTED BORROWING BASE AND PROJECTED NET EXCESS AVAILABILITY ON A WEEKLY
BASIS FOR SUCH FISCAL YEAR.  ALL OF THE FOREGOING SHALL BE IN SUCH FORM, AND
SHALL BE ACCOMPANIED BY, SUCH INFORMATION WITH RESPECT TO THE BUSINESS OF
BORROWERS AND/OR THEIR SUBSIDIARIES AS LENDER MAY REQUEST FROM TIME TO TIME.


 


3.             SUBORDINATED DEBT.


 


(A)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THAT CERTAIN
SUBORDINATION AGREEMENT EFFECTIVE AS OF JULY 30, 2003 BY AND AMONG LANA, LLC
(“CREDITOR”), BORROWERS, GUARANTOR AND LENDER (THE “SUBORDINATION AGREEMENT”),
BORROWERS AND GUARANTOR HEREBY AGREE THAT CREDITOR SHALL NOT BE PAID ANYTHING
(OF ANY KIND OR CHARACTER) ON ACCOUNT OF THE PRINCIPAL OF OR INTEREST ON ANY
SUBORDINATED DEBT (AS DEFINED IN THE SUBORDINATION AGREEMENT) OR ANY OTHER SUMS
PAYABLE IN CONNECTION THEREWITH AND NO BORROWER OR GUARANTOR WILL MAKE, EITHER
DIRECTLY OR INDIRECTLY, PAYMENT (OF ANY KIND OR CHARACTER) OF ALL OR ANY PART OF
THE SUBORDINATED DEBT (AS DEFINED IN THE SUBORDINATION AGREEMENT) OR ANY OTHER
SUMS PAYABLE IN CONNECTION THEREWITH UNTIL (I) LENDER HAS GIVEN CREDITOR WRITTEN
NOTICE THAT THE “MAXIMUM CREDIT AMOUNT” SET FORTH IN SECTION 10.1(A) OF THE LOAN
AGREEMENT HAS BEEN REDUCED TO $18,000,000.00 AND (II) BORROWERS, GUARANTOR AND
CREDITOR HAVE COMPLIED WITH ALL OF THE TERMS AND CONDITIONS SET FORTH IN THE
SUBORDINATION AGREEMENT.


 


(B)           BORROWERS AND GUARANTOR ACKNOWLEDGE AND AGREE THAT (I) THE ONLY
INDEBTEDNESS OF ANY BORROWER AND/OR GUARANTOR TO CREDITOR IS THE INDEBTEDNESS
EVIDENCE BY THE SUBORDINATED NOTE (AS DEFINED IN THE SUBORDINATION AGREEMENT)
AND (II) ANY ADDITIONAL LOANS FROM CREDITOR TO ANY BORROWER AND/OR GUARANTOR ARE
INCLUDED WITHIN THE TERM SUBORDINATED DEBT AND ARE SUBJECT TO THE TERMS AND
CONDITIONS HEREOF AND OF THE SUBORDINATION AGREEMENT.  BORROWERS AND GUARANTOR
FURTHER ACKNOWLEDGE AND AGREE THAT, AS OF THE DATE HEREOF, THE OUTSTANDING
PRINCIPAL BALANCE OF THE SUBORDINATED NOTE IS TWO MILLION DOLLARS
($2,000,000.00).


 


(C)           IN ADDITION TO ALL OF THE OTHER TERMS AND CONDITIONS SET FORTH
HEREIN, THIS AMENDMENT IS CONTINGENT UPON DELIVERY TO LENDER, ON OF THE
FOLLOWING: (I) THE ORIGINAL OF THE SUBORDINATED NOTE (AS DEFINED IN THE
SUBORDINATION AGREEMENT) AND (II) AN EXECUTED COPY OF ANY OTHER DOCUMENTS
EVIDENCING THE SUBORDINATED DEBT AND/OR THE SUBORDINATED DEBT COLLATERAL (EACH
AS DEFINED IN THE SUBORDINATION AGREEMENT).


 


4.             AMENDMENT FEE.  CONTEMPORANEOUSLY WITH THE EXECUTION OF THIS
AMENDMENT, AND IN ADDITION TO ALL OTHER SUMS DUE UNDER THE LOAN AGREEMENT AND
UNDER THE OTHER LOAN DOCUMENTS, BORROWERS SHALL PAY TO LENDER AN AMENDMENT FEE
IN THE AMOUNT OF FIVE THOUSAND DOLLARS

 

--------------------------------------------------------------------------------


 


($5,000.00) (THE “AMENDMENT FEE”), WHICH HAS BEEN FULLY EARNED BY LENDER AS OF
THE DATE HEREOF.  THE AMENDMENT FEE MAY BE DEDUCTED FROM ANY ACCOUNT OF ANY
BORROWER MAINTAINED WITH LENDER OR CHARGED AS A REVOLVING LOAN.


 


5.             FURTHER AGREEMENTS AND REPRESENTATIONS. EACH BORROWER AND
GUARANTOR DOES HEREBY:

 


(A)           RATIFY, CONFIRM AND ACKNOWLEDGE THAT, AS AMENDED HEREBY, THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE VALID, BINDING AND IN FULL FORCE AND
EFFECT;


 


(B)           COVENANT AND AGREE TO PERFORM ALL OF SUCH BORROWER’S AND
GUARANTOR’S OBLIGATIONS UNDER THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS,
AS AMENDED;


 


(C)           ACKNOWLEDGE AND AGREE THAT AS OF THE DATE HEREOF, NEITHER ANY
BORROWER NOR GUARANTOR HAS ANY DEFENSE, SET-OFF, COUNTERCLAIM OR CHALLENGE
AGAINST THE PAYMENT OF ANY SUMS OWING UNDER ANY OF THE OBLIGATIONS, AS AMENDED,
OR THE ENFORCEMENT OF ANY OF THE TERMS OF THE LOAN AGREEMENT OR OF THE OTHER
LOAN DOCUMENTS, AS AMENDED;


 


(D)           ACKNOWLEDGE AND AGREE THAT EXCEPT AS HERETOFORE DISCLOSED TO
LENDER BY BORROWERS IN WRITING, ALL REPRESENTATIONS AND WARRANTIES OF BORROWERS
AND GUARANTOR CONTAINED IN THE LOAN AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS,
AS AMENDED, ARE TRUE, ACCURATE AND CORRECT ON AND AS OF THE DATE HEREOF AS IF
MADE ON AND AS OF THE DATE HEREOF;


 


(E)           REPRESENT AND WARRANT THAT, AFTER GIVING EFFECT TO THIS AMENDMENT,
NO EVENT OF DEFAULT OR EVENT WHICH WITH THE DELIVERY OF NOTICE, PASSAGE OF TIME
OR BOTH WOULD CONSTITUTE AN EVENT OF DEFAULT EXISTS OR WILL EXIST AND ALL
INFORMATION DESCRIBED IN THE FOREGOING BACKGROUND IS TRUE AND ACCURATE; AND


 


(F)            COVENANT AND AGREE THAT BORROWERS’ OR GUARANTOR’S FAILURE TO
COMPLY WITH THE TERMS OF THIS AMENDMENT OR ANY OF THE DOCUMENTS EXECUTED OR
DELIVERED TO LENDER PURSUANT TO THE TERMS HEREOF SHALL CONSTITUTE AN EVENT OF
DEFAULT UNDER THE LOAN AGREEMENT.


 


6.             ADDITIONAL DOCUMENTS; FURTHER ASSURANCES.  BORROWERS AND
GUARANTOR COVENANT AND AGREES TO EXECUTE AND DELIVER TO LENDER, OR TO CAUSE TO
BE EXECUTED AND DELIVERED TO LENDER CONTEMPORANEOUSLY HEREWITH, AT THE SOLE COST
AND EXPENSE OF BORROWERS, ALL DOCUMENTS, AGREEMENTS, STATEMENTS, RESOLUTIONS,
CERTIFICATES, CONSENTS AND INFORMATION AS LENDER MAY REQUIRE IN CONNECTION WITH
THE MATTERS OR ACTIONS DESCRIBED HEREIN.  BORROWERS AND GUARANTOR FURTHER
COVENANT AND AGREE TO EXECUTE AND DELIVER TO LENDER OR TO CAUSE TO BE EXECUTED
AND DELIVERED AT THE SOLE COST AND EXPENSE OF BORROWERS, FROM TIME TO TIME, ANY
AND ALL OTHER DOCUMENTS, AGREEMENTS, STATEMENTS, CERTIFICATES AND INFORMATION AS
LENDER SHALL REASONABLY REQUEST TO EVIDENCE OR EFFECT THE TERMS HEREOF, THE LOAN
AGREEMENT, AS AMENDED, OR ANY OF THE OTHER LOAN DOCUMENTS, OR TO ENFORCE OR TO
PROTECT LENDER’S INTEREST IN THE COLLATERAL.  ALL SUCH DOCUMENTS, AGREEMENTS,
STATEMENTS, ETC., SHALL BE IN FORM AND CONTENT ACCEPTABLE TO LENDER IN ITS
REASONABLE SOLE DISCRETION.


 


7.             RELEASE. BORROWERS AND GUARANTOR ACKNOWLEDGE AND AGREE THAT THEY
HAVE NO CLAIMS, SUITS OR CAUSES OF ACTION AGAINST LENDER AND HEREBY REMISE,
RELEASE AND FOREVER DISCHARGE LENDER AND ITS OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS FROM ANY CLAIMS, SUITS OR CAUSES OF
ACTION WHATSOEVER, IN LAW OR EQUITY, WHICH ANY BORROWER OR GUARANTOR HAS OR MAY
HAVE

 

--------------------------------------------------------------------------------


 


ARISING FROM ANY ACT, OMISSION OR OTHERWISE, AT ANY TIME UP TO AND INCLUDING THE
DATE OF THIS AMENDMENT.


 


8.             CERTAIN FEES, COSTS, EXPENSES AND EXPENDITURES.  BORROWERS WILL
PAY ALL OF THE LENDER’S EXPENSES IN CONNECTION WITH THE REVIEW, PREPARATION,
NEGOTIATION, DOCUMENTATION AND CLOSING OF THIS AMENDMENT AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREUNDER, INCLUDING WITHOUT LIMITATION, FEES,
DISBURSEMENTS, EXPENSES, APPRAISAL COSTS AND FEES AND EXPENSES OF COUNSEL
RETAINED BY LENDER AND ALL FEES RELATED TO FILINGS, RECORDING OF DOCUMENTS AND
SEARCHES, WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREUNDER ARE
CONSUMMATED.  NOTHING CONTAINED HEREIN SHALL LIMIT IN ANY MANNER WHATSOEVER
LENDER’S RIGHT TO REIMBURSEMENT UNDER ANY OF THE LOAN DOCUMENTS.


 


9.             NO FURTHER AMENDMENT; NO COURSE OF DEALING.  NOTHING CONTAINED
HEREIN CONSTITUTES AN AGREEMENT OR OBLIGATION BY LENDER TO GRANT ANY FURTHER
AMENDMENTS WITH RESPECT TO ANY OF THE LOAN DOCUMENTS.  ANY WAIVER OR IMPLIED
WAIVER BY LENDER OF ANY OBLIGATIONS OR COVENANTS OF BORROWERS, GUARANTOR OR ANY
OF THEM, UNDER THE LOAN DOCUMENTS IS EXPRESSLY TERMINATED AND RESCINDED AND
BORROWERS SHALL STRICTLY PERFORM AND COMPLY WITH ALL OBLIGATIONS AND COVENANTS
UNDER THE LOAN DOCUMENTS.


 


10.           INCONSISTENCIES. TO THE EXTENT OF ANY INCONSISTENCIES BETWEEN THE
TERMS AND CONDITIONS OF THIS AMENDMENT AND THE TERMS AND CONDITIONS OF THE LOAN
AGREEMENT, THE TERMS AND CONDITIONS OF THIS AMENDMENT SHALL PREVAIL. ALL TERMS
AND CONDITIONS OF THE LOAN AGREEMENT NOT INCONSISTENT HEREWITH SHALL REMAIN IN
FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED BY BORROWERS.


 


11.           CONSTRUCTION.  ANY CAPITALIZED TERMS USED IN THIS AMENDMENT NOT
OTHERWISE DEFINED SHALL HAVE THE MEANING AS SET FORTH IN THE LOAN AGREEMENT.


 


12.           BINDING EFFECT.  THIS AMENDMENT, UPON DUE EXECUTION HEREOF, SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.


 


13.           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.


 


14.           SEVERABILITY.  THE PROVISIONS OF THIS AMENDMENT AND ALL OTHER LOAN
DOCUMENTS ARE DEEMED TO BE SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF
ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL
CONTINUE IN FULL FORCE AND EFFECT.


 


15.           NO THIRD PARTY BENEFICIARIES.  THE RIGHTS AND BENEFITS OF THIS
AMENDMENT AND THE LOAN DOCUMENTS SHALL NOT INURE TO THE BENEFIT OF ANY THIRD
PARTY.


 


16.           HEADINGS.  THE HEADINGS OF THE ARTICLES, SECTIONS, PARAGRAPHS AND
CLAUSES OF THIS AMENDMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE
DEEMED TO CONSTITUTE A PART OF THIS AMENDMENT.


 


17.           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT, AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS AMENDMENT BY SIGNING
ANY SUCH COUNTERPART.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Amendment to be executed the day and year first above written.

 

LENDER:

 

BORROWERS:

 

 

 

 

WACHOVIA BANK,
NATIONAL ASSOCIATION

 

SHERWOOD BRANDS OF VIRGINIA,
LLC

 

 

a Virginia limited liability company

 

 

 

 

By:

 /s/ George C. Kyvernitis

 

By:

SHERWOOD BRANDS, INC.,

George C. Kyvernitis, Vice President

 

Sole Member

 

 

 

 

 

 

 

By:

/s/ Amir Frydman

 

 

 

 

 

Amir Frydman

 

 

 

 

 

 

SHERWOOD BRANDS, LLC,

 

 

a Maryland limited liability company

 

 

 

 

 

 

By:

SHERWOOD BRANDS, INC.,

 

 

 

Sole Member

 

 

 

 

 

 

 

By:

/s/ Amir Frydman

 

 

 

 

 

Amir Frydman

 

 

 

 

Executive Vice President

 

 

 

 

 

 

SHERWOOD BRANDS OF RI, INC.

 

 

 

 

 

 

By:

/s/ Amir Frydman

 

 

 

 

Amir Frydman

 

 

 

Executive Vice President

 

 

 

 

 

 

ASHER CANDY, INC.

 

 

 

 

 

 

By:

/s/ Amir Frydman

 

 

 

 

Amir Frydman

 

 

 

Executive Vice President

 

 

 

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

 

SHERWOOD BRANDS, INC.

 

 

 

 

 

 

By:

/s/ Amir Frydman

 

 

 

 

Amir Frydman

 

 

 

Executive Vice President

 

--------------------------------------------------------------------------------